               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                  Plaintiff,                           8:18-CV-388

vs.                                                    JUDGMENT

PARLOUR 1877, LLC,

                  Defendant.

      Pursuant to the accompanying order, attorney's fees and costs are
awarded to the plaintiff in the amount of $5,677.51.


      Dated this 20th day of June, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
